Citation Nr: 1730580	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  08-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include residuals of a back injury.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for residuals of a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board notes that jurisdiction was transferred the RO in Louisville, Kentucky.

In September 2009, the Board remanded this claim for a hearing.  In January 2010, the Veteran withdrew his request for a hearing.

In January 2011, the Board remanded this claim again for further development, to include obtaining additional records and scheduling the Veteran for VA examinations. 

Thereafter, in July 2013, the Veteran requested a Central Office Board Hearing.  In April 2017, the Veteran testified in Washington, DC before the undersigned Veterans Law Judge (Central Office Board hearing).  A copy of the hearing transcript is of record. 


FINDINGS OF FACT

1.  The Veteran has currently diagnosed lumbar and cervical spine disabilities, variously diagnosed as degenerative joint disease (DJD), degenerative disc disease (DDD), and spondylosis. 
2.  The preponderance of the competent and credible evidence of record is against finding that the Veteran's current lumbar and cervical spine disabilities were incurred during active service or otherwise related to it.

3. Symptoms of arthritis of the spine have not been continuous since separation from service, and arthritis of the spine did not manifest to a compensable degree in the year following separation from service.

4.  The Veteran is not currently diagnosed with left inguinal hernia or residuals of hernia repair that are related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, to include residuals of a back injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).

2.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).

3.  The criteria for service connection for residuals of a left inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with lumbar and cervical spine disabilities, diagnosed as DDD, DJD, and spondylosis. 

The Veteran's DJD, also referred to as degenerative arthritis of the spine, is considered a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As such, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  	
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar and Cervical Spine - Analysis 

The Veteran asserts that he has current cervical and lumbar spine disabilities that are related to service.  Specifically he relates them to (a) an October 1969 incident during Infantry Training Regiment at Camp Pendleton where he was tripped and fell on his rifle while route stepping up a mountain, sustaining broken nose, and he asserts that he injured his neck and back at that time also, (b) during a training exercise at Camp Pendleton in 1969,while a squad leader, he jumped out of a helicopter with heavy gear on, he jarred his neck and back, among other body parts, and; (c) while a passenger in a car that was involved in a car accident while stationed at Camp Lejeune in 1970; he stated that he woke up at the hospital at Camp Lejeune.

Although disc disease of the spine is not considered a chronic disease  under VA regulations, the Veteran's current diagnosis of arthritis of the spine triggers the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Nevertheless, the Board finds that the Veteran's service treatment records (STRs) do not note any complaints, diagnoses, or symptoms that would even suggest that he had experienced any chronic symptoms of arthritis in service.  Moreover, there is completely no evidence of any continuous symptoms of arthritis since service.  The competent medical records on file do not show any complaints or symptoms after discharge until decades later.  In fact, complaints of neck problems are not shown in the record until 2004, which is over 30 years after the Veteran separated from service.  Complaints of back pain and diagnosis of disc disease are not demonstrated in the record until 2012, which is over 40 years after service.  See e.g. Department of Corrections 2002-2004 medical records; VAMC St. Louis 2013 Health Summary.  As a result, the Board finds presumptive service connection is not warranted for arthritis of the spine.

The Board further finds that service connection on a direct basis is not warranted as well.  As stated, the Veteran asserts that he was tripped during service, which caused him to fall on his rifle, and injure his teeth, back, and neck.  It was at that time that he asserted he also fractured his nose.  The Board recognizes that the RO previously awarded service connection for a nasal fracture.  Nevertheless, the RO subsequently severed the service connection award after a clear and unmistakable error in granting the claim was discovered.  In this regard, the RO inadvertently read the Veteran's dental records incorrectly.  His dental records show a notation of "incisal fracture," and not a nasal fracture.  

With regard to the reported motor vehicle accident during service in 1970, the Board finds no evidence to substantiate such a claim.  The Veteran's STRs show no indication of any treatment for neck/back injuries, nor do they show that the Veteran was ever involved in a motor vehicle accident in service.  The Veteran testified in April 2017 that the motor vehicle accident was reported and described in the "Globe" newspaper after it occurred.  However, when asked if his name was mentioned in the paper, he responded by saying that his name was not in the paper because he "passed out and rolled down the hill" and later "woke up in the hospital."  Unfortunately, there is no competent evidence to corroborate the Veteran's claimed accident. 

In addition, the RO attempted, in December 2007 and January 2008, to secure any records from the Naval Hospital at Camp Lejeune where he was reportedly treated after the accident.  However, the Service Department's response was that there are no clinical records of the Veteran for any treatment at Camp Lejeune Naval Hospital in 1970.  

The Veteran's assertion that he jarred his neck and back after jumping out of a helicopter during training at Camp Pendleton in 1969 has not been substantiated.  This incident is not mentioned in any of the Veteran's military records.  

The Veteran was afforded a VA examination in April 2016 to help resolve the Veteran's neck and back claims.  After examination of the Veteran and review of his claims file, the VA examiner, a medical doctor, opined that the Veteran's current back and neck disabilities are less likely as not related to service.  In this regard, the examiner noted that the Veteran's STRs are silent as to any complaints of back or neck problems, both during service and subsequent to service,  Th examiner further noted that there are no significant ongoing and disabling conditions within a year of separation from service, or at a later time.  The examiner concluded that there is not enough substantive chronological evidence from medical providers, in addition to the ones starting in 2004, which provide information that would allow linking the Veteran's theory of significant injury and ongoing disability of the neck and back to service.  The examiner noted that the opinion was made in good faith with due respect to the Veteran, his person, and service to our country, and opined that unfortunately, there are some challenges to the causation aspect of the currently diagnosed disabilities.  The Board finds the April 2016 VA opinion highly probative as it was based on a review of the record and examination of the record.  The opinion is factually articulate and well-reasoned.  

Significantly, the Veteran has not submitted any competent medical evidence of a nexus to support his claim.

Further, as indicated by the April 2016 examiner, the Veteran was requested to submit medical evidence of neck and back complaints or treatment since service and any buddy statements regarding claimed in-service incidents, but none were received.  The undersigned also requested during the Central Office hearing that any such evidence be submitted, but to not avail.  

The Board is appreciative of the Veteran's faithful and honorable service to our country.  The Board has fully investigated the Veteran's neck and back claims.  Unfortunately, in consideration thereof, and absence any competent medical evidence to the contrary, the Board finds service connection for neck and low back disabilities must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Residuals of a Left Inguinal Hernia- Analysis 

The Veteran also asserts that he had a hernia repair shortly after his discharge from service in 1970, as a result of the aforementioned helicopter incident.  

For the reasons expressed below, the Board finds that service connection for a left inguinal hernia is not warranted.  In this regard, the Veteran has not demonstrated that he has been diagnosed with a hernia or residuals thereof since the filing of this claim.  The Board reviewed the Veteran's post-service records and unfortunately finds no competent evidence of such.    

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, whereas here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone does not in and of itself constitute a disability for which service connection may be granted).  Here, the threshold element of a current disability has not been met.   

The Board recognizes that the Veteran testified that he had "tremendous pain" in his left groin during service and underwent hernia repair shortly after service discharge.  Indeed, he is competent to report pain because it is a symptom capable of lay observation; nonetheless, his STRs are completely silent as to any complaints of groin pain, including at service separation.   

Moreover, his assertion that he had undergone hernia repair shortly after service in 1970 is also not substantiated.  The Veteran stated that the doctor who performed his hernia repair surgery passed away and that any records are no longer available.  The first medical evidence even referring to a hernia is 2004 medical evidence from the Department of Corrections and that reference specifically notes an absence of a hernia on examination.  Although those records do reflect a prior history of a 1969 hernia, as do treatment notes from Phoenix VAMC which indicate a history of hernia repair without specifying a date, the Board finds that such history was based on nothing more than the Veteran's unsubstantiated reports.  Again, there is no competent evidence of the Veteran having had a hernia and/or hernia repair during service, shortly after service, or at any other time.  Accordingly, the probative value of the notations reflecting a history of hernia or hernia repair is significantly lessened as they are based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Unfortunately, in consideration thereof, and the absence any competent medical evidence to the contrary, the Board finds service connection for residuals of a left inguinal hernia must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for lumbar spine disability, to include residuals of a back injury, is denied. 

Entitlement to service connection for cervical spine disability is denied. 

Entitlement to service connection for residuals of a left inguinal hernia is denied. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


